Dissenting Opinion by
Judge Mencer:
I respectfully dissent. In Kransky v. Glen Alden Coal Co., 354 Pa. 425, 428, 47 A.2d 645, 646-47 (1946), our Supreme Court stated that
[wjhile the support and maintenance of a dependent child is a fact of evidentiary value in determining whether the one furnishing the support stands in loco parentis to the child, it is necessary that the evidence as a whole be sufficient to justify a finding that the supporting person-intended to assume the rights, duties and responsibilities of a lawful parent to the child. (Emphasis in original.)
A proper definition of a person in loco parentis to a child is one who means to put himself in the situation of a lawful father of the child with reference to the fathers office and duty of making provision for the child.
My reading of this record fails to convince me that John McIntyre had the intention to assume a parent’s responsibility for Ronald Hargust and Rhonda Hargust. Convincing evidence to support this conclusion is that his employment application to the Celotex Corporation in February of 1972 shows no minor dependents, and his Blue Cross form which he filled out shortly after being employed also listed no dependents. It is clearly evident from the decedent’s own written words that he did not intend to place himself in the *422position of lawful father to Ronald Hargust and Rhonda Hargust.
Furthermore, the natural father of Ronald Hargust and Rhonda Hargust is living, and there is neither allegation nor proof that he was unable to provide for the children. Since I am of the view that it cannot be reasonably inferred that John McIntyre intended to provide for the children of the senior Ronald Hargust in fulfillment of the duty of a lawful parent, I would reverse the order of the Workmen’s Compensation Appeal Board entered in the above captioned case.